Case 3:20-cv-00040-GEC Document17 Filed 12/20/20 Page 1of1 Pageid#: 182
UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

BEN GARRISON
Plaintiff(s)

Vv. Civil Action No.: 3:20-cv-00040-GEC

 

 

ANTI-DEFAMATION LEAGUE
Defendant(s)

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000.

Ben Garrison who is Plaintiff
(Name of party you represent) (Plaintiff/Defendant)

 

 

makes the following disclosure:

1, Is the party a publicly held corporation or other publicly held entity?
[ Yes No

2. Does the party have any parent corporations?

[ Yes No

If yes, identify all parent corporations, including grandparent and great grandparent corporations:

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?
[ Yes No

If yes, identify all such owners:

4. |s there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome

of the litigation?
[vives No

If yes, identify all such owners:

5. Is the party a trade association?
[]Yes No

If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

/s/ Steven S. Biss, Counsel for Plaintiff 12/20/2020
(Signature) (Date)

 
